Citation Nr: 0913314	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as the result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1948 to 
June 1972, including service in the Republic of Korea from 
January 14, 1968 to January 14, 1969.  His personnel records 
indicate that he served as a Senior Heavy Truck Driver in 
Company B of the 7th Infantry Division Supply and 
Transportation Battalion during his service in the Republic 
of Korea.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Houston, 
Texas regional office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's prostate cancer 
service connection claim.

The Veteran testified before the undersigned at a May 2006 
hearing at a satellite office of the RO.  A transcript of the 
hearing has been associated with the claims folder.

This matter was remanded for further development by the Board 
in April 2007.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during service in 
Korea.

2.  The Veteran has current residuals of prostate cancer.


CONCLUSION OF LAW


The criteria for service connection for prostate cancer have 
been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).


REASONS AND BASES OF FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is inapplicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, prostate cancer shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) (2008) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 
C.F.R. § 3.309(e) (2008).

The Department of Defense (DOD) has provided VA an inventory 
documenting the use of herbicides in areas along the 
Demilitarized Zone (DMZ) in Korea between April 1968 and July 
1969.  The United States Army 7th Infantry Division had units 
in the affected area at the time Agent Orange was being used, 
including the 1-17th Infantry, 2-17th Infantry, 1-73rd Armor, 
and 2-10th Cavalry.  Field artillery, signal, and engineer 
troops also were supplied as support personnel during the 
time of the confirmed use of Agent Orange.  The estimated 
number of exposed personnel is 12,056.  See March 2003 fact 
sheet distributed by the Veterans Benefits Administration 
(VBA), which was posted in September 2003. 

The Veteran testified at his May 2006 hearing that he 
delivered supplies to troops stationed along the DMZ on a 
daily basis, and that on occasion he spent the night along 
the DMZ.  The Veteran's wife testified that the Veteran had 
told her that he had transported supplies to the DMZ on a 
daily basis while stationed in Korea.

The April 2007 Board remand instructed the agency of original 
jurisdiction (AOJ) to contact the U.S. Army Joint Services 
Records Research Center (JSRRC) to verify the dates of the 
Veteran's service in the Republic of Korea.  The AOJ was also 
instructed to verify the location of the Veteran's unit, 
including whether the unit served along the DMZ.

A February 2008 request to the JSRRC sought verification of 
the Veteran's service dates and verification of the location 
of his unit in compliance with the Board's April 2007 
Decision.  The April 2008 JSRRC response indicated that the 
Veteran served in Korea but that his "exact tour dates 
[were] unclear," and "copies of all available pertinent 
documents" from the Veteran's personnel file were provided.  
It was also noted that "whether [the Veteran's] served along 
the DMZ [is] not a matter of record in [his] personnel 
file."  There is no indication that the AOJ sought 
additional unit information or unit history from JSRRC, as 
this information would not be contained in the Veteran's 
personnel file.

The available evidence does not undisputedly confirm that the 
Veteran was in areas affected by herbicide spraying in Korea.  
The record does confirm, however, that he was in Korea at the 
time such herbicides were used and served in a division that 
had elements in areas of exposure.  His duties as a truck 
driver are consistent with his testimony that he regularly 
entered the DMZ and had contact with units in areas where 
herbicides were used.  The record, including evidence from 
the service department, does not contradict his testimony.  
Hence, the evidence favors a finding that the Veteran was 
exposed to herbicides while serving in Korea.

VA outpatient treatment records document the presence of 
current prostate cancer.  This cancer is presumed to be 
service connected on the basis of exposure to herbicides in 
service.  38 U.S.C.A. § 1116.  There is no evidence to rebut 
the presumption.  Service connection for prostate cancer is 
therefore granted.



ORDER

Service connection for prostate cancer is granted.




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


